Citation Nr: 0325966	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  96-32 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for emphysema/lung 
disorder, claimed as a breathing disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION


The veteran served on active duty from November 1950 to 
January 1953.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California denied 
benefits sought in July 1996, and the veteran appealed.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in November 1999 and February 2001.  

Hearings were conducted by the undersigned member of the 
Board in December 1998 and November 2000.


FINDINGS OF FACT

The veteran's current pulmonary disorders were not manifest 
in service and are unrelated to any incident of service 
origin; sarcoidosis was not manifest within a year of service 
discharge.


CONCLUSION OF LAW

Emphysema/lung disorder, claimed as a breathing disorder, was 
not incurred or aggravated in service, and sarcoidosis may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2003), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties in numerous items of correspondence 
including the May 2001 VCAA letter to him.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service, private, and VA medical records have been 
requested and obtained.  Reasonable attempts were made to 
obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim was 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 and 
3.304.  In the case of any veteran who engaged in combat with 
the enemy during a period of war, the Secretary shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to the end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Sarcoidosis will be presumed to have been incurred in service 
if manifest to a degree of 10 percent within one year of 
discharge from a period of service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Analysis

The veteran's DD Form 214 indicates that he was in 2nd Rkt FA 
Btry APO 301 during service, had more than 11 months of 
foreign service, and was awarded the United Nations Service 
medal and the Korean Service medal with 1 Bronze Service 
Star.  In July 2000, the veteran stated he was a combat 
veteran and described combat activity.  The Board concedes 
that the veteran is a combat veteran.  His DD Form 214 
indicates that he was in the artillery and was in Korea.  The 
Board accepts that the veteran was exposed to smoke and 
expelled gas consistent with gunsmoke and the use of 
artillery.  Moreover, the veteran's service medical records 
show that he was treated for acute bronchitis in March 1952 
and for right lower lobe pneumonia in September 1952.  On 
September 10, 1952, it was noted that there was bronchitis 
and that he was not doing too well.  On September 11, 1952, 
he was evacuated to a hospital.  On September 13, 1952, he 
was feeling better and the chest X-ray was negative.  The 
Board accepts that he had some respiratory impairment or 
manifestations during service.  38 U.S.C.A. § 1154.  However, 
the issue of whether there is a current disability and 
whether there is a nexus to service requires competent 
evidence.

The Board rejects the claim that the lung diseases which were 
diagnosed in and after 1992 - including chronic obstructive 
pulmonary disease, sarcoidosis, emphysema, and chronic 
bronchitis -- are related to any disease or injury which was 
incurred in service.  

The veteran testified that his service discharge examination 
was of the assembly line type, and he and his relatives state 
that he had breathing problems when he came back from 
service.  However, the Board finds that the January 1953 
service discharge examination showing normal lungs and chest 
and a negative chest X-ray, is more probative and proves that 
the veteran did not have a chronic lung disease as a result 
of his in-service lung diseases or activities at the time of 
service separation.  The separation examination was also 
consistent with the September 13, 1952 report that the chest 
X-ray was negative.

The veteran had some of his lung disease related to smoking 
during Kaiser treatment between 1992 and 1995.  It is only 
after he filed his compensation claim that a medical opinion 
from Dr. Nguyen in March 2001, rejecting the notion of 
smoking related lung disease and instead attributing it to 
in-service artillery activities was offered.  The opinion 
reported facts which the Board finds to be incorrect.  
Namely, it reported that the veteran smoked very little and 
for a very short period of time.

The preponderance of the evidence indicates that the 
veteran's chronic respiratory problems were first manifest 
more than a year after service and are unrelated to service.  
The Board notes that a June 1992 treatment record from Kaiser 
mentions no positive findings contained in a May 1987 chest 
X-ray, and that there were positive chest X-ray findings in 
June 1992.  Also, the veteran in July 1992 reported dyspnea 
on exertion only for three years.  The Board finds that this 
history, given in an early treatment context for treatment, 
is more probative than later statements to the contrary from 
the veteran and his relatives.  The history of dyspnea on 
exertion for three years is more probative because it was 
given at a time when the veteran was in a position to realize 
that accurate history might aid in a better diagnosis and 
treatment outcome, and a VA compensation motive was remote.  

The Board also concludes that the veteran's chronic 
respiratory problems are unrelated to service.  They are 
attributed by the probative evidence to smoking and 
sarcoidosis.  Kaiser found that he had mildly increased lung 
markings consistent with a history of tobacco abuse in July 
1992.  In August 1995, Dr. Flyer indicated that he had stable 
chronic bronchitis related to longstanding smoking.  Dr. Mars 
in February 1997 felt that interstitial predominance may be 
related to his history of smoking.  Dr. Fisher, who examined 
the veteran's medical records thoroughly in May 2001 for QTC, 
and who is a medical professor at a university and a clinical 
chief of a pulmonary disease section of a medical center, 
found that the veteran's smoking cigarettes and weight were 
responsible for most of the veteran's symptoms and findings.  
The opinion from Dr. Nguyen in March 2001 that the veteran 
had no lung problems caused by smoking is not very probative.  
Dr. Nguyen relied on an incorrect history of very little 
smoking for a very short period of time, whereas the more 
probative evidence contemporaneous to early diagnosis and 
treatment shows a much heavier smoking history.  

As for chronic pulmonary diseases due to in-service artillery 
activities, the Board concludes that there are none present.  
None were reported by any of the health care providers who 
treated the veteran early on.  The only opinion which 
attributes current pulmonary disease to in-service artillery 
activities is from Dr. Nguyen, who made his conclusion after 
being given an incorrect history from the veteran about very 
little smoking.  The opinion is of very little probative 
weight due to the incorrect information given by the veteran.  
In comparison, Dr. Fisher had the veteran's claims folder 
before him and specifically and accurately considered the 
veteran's medical history as documented in treatment records.  
Dr. Fisher's opinion is considered to be much more probative 
than the opinion from Dr. Nguyen.  It specifically discusses 
diseases shown by the evidence of record, rather than merely 
referring, as Dr. Nguyen's did, to the veteran's 
"respiratory difficulty".  

As for sarcoidosis, Dr. Fisher indicated that the cause of it 
is not known.  Moreover, he pointed out that there was no 
evidence of it when the veteran left the service.  Dr. 
Fisher's opinion accords well with the rest of the probative 
evidence.  The veteran's service discharge examination was 
negative including by chest X-ray.  His sarcoidosis was 
marked by X-ray findings in 1992.  It was also noted that the 
nodule was "new" per an August 1993 report.  Sarcoidosis 
may be presumed service-connected if it is manifest to a 
degree of 10 percent within a year of service separation.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, such manifestation is not shown.  It was first shown 
in 1992, and the lay statements to the effect that lung 
problems continued since service are indefinite as far as 
sarcoidosis is concerned, and are less probative than the 
history of shortness of breath for three years given by the 
veteran in a diagnostic context in July 1992.  In sum, the 
most probative evidence establishes that the September 13, 
1952 and separation X-ray examinations were negative.  
Sarcoidosis was not diagnosed during service or within one 
year of separation, and the 1992 nodule was described as new.

Clearly, there is a conflict in the evidence.  However, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for emphysema/lung 
disorder, claimed as a breathing disorder, is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



